       Case 19-00200-mdc                    Doc 19 Filed 07/08/21 Entered 07/09/21 00:39:04                                              Desc Imaged
                                                 Certificate of Notice Page 1 of 3
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
The Kim Law Firm LLC,
      Plaintiff                                                                                                        Adv. Proc. No. 19-00200-mdc
Bowyer,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: Jul 06, 2021                                               Form ID: pdf900                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 08, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion03.ph.ecf@usdoj.gov
                                                                                        Jul 07 2021 03:36:00      United States Trustee, Office of United States
                                                                                                                  Trustee, 200 Chestnut Street, Suite 502,
                                                                                                                  Philadelphia, PA 19106-2908

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 08, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 6, 2021 at the address(es) listed below:
Name                               Email Address
RYAN NICHOLSON BOLAND
                                   on behalf of Plaintiff Richard Kim rboland@offitkurman.com krystall.hasker@offitkurman.com

RYAN NICHOLSON BOLAND
                                   on behalf of Plaintiff The Kim Law Firm LLC rboland@offitkurman.com krystall.hasker@offitkurman.com

THOMAS D KENNY
                                   on behalf of Defendant James Fitzgerald Bowyer filings@kennyburnsmcgill.com malvarado@kennyburnsmcgill.com


TOTAL: 3
Case 19-00200-mdc   Doc 19 Filed 07/08/21 Entered 07/09/21 00:39:04   Desc Imaged
                         Certificate of Notice Page 2 of 3
Case 19-00200-mdc      Doc 19 Filed 07/08/21 Entered 07/09/21 00:39:04   Desc Imaged
                            Certificate of Notice Page 3 of 3


    Ryan N. Boland, Esquire
    Offit Kurman, P.A.
    Ten Penn Center
    1801 Market Street, Suite 2300
    Philadelphia, PA 19103




                                            2
